Exhibit A
21-5235




                                     November                2020
CarbonLITE, 10250 Constellation Blvd. Suite 2820, Los Angeles CA 90067
      Anchor Fire Protection Co., Inc, 270 Renninger Road, Perkiomenville PA 18074
  CarbonLITE, 4030 Pottsville Pike, Reading PA 19605 - Fire Protection Sprinkler




  Two hundred thirty three thousand seven hundred eighty             233,780.00




           Proposal letter dated 11/2/2020 - 2 pages

                   and Payment Schedule - 1 page
                                                                                   N/A
                     AFP to provide COI with standard coverages
AFP's warranty begins at the connection point
for the isolation valves at the overhead main.
See Exhibit C




      See Exhibit C
                  See
Exhibit C




                        N/A
  N/A       N/A
Anchor Fire Protection Co Inc.


Ted Wills
President
EXHIBIT C - 11/19/2020
